DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly regarding claim 10 and 16, the prior art of record, alone or in combination, fails to teach at least “obtain, for a plurality of bots that are used to respond to a query, a conversation scenario matrix that includes entries that include a plurality of scenarios, a plurality of questions that correspond to the plurality of scenarios, and a plurality of responses, wherein each response of the plurality of responses corresponds to a specified question of the plurality of questions; generate, based on an analysis of the conversation scenario matrix, a plurality of scripts, wherein each script of the plurality of scripts includes at least one question of the plurality of questions, followed by at least one response of the plurality of responses, and further followed by at least one scenario of the plurality of scenarios”.
At best, Bailey et al (US 20160335340) teaches in ¶56 “FIGS. 4-7C illustrate an example scenario of filtering and prioritizing search results via a three-dimensional matrix in the client application interface illustrated in FIG. 3, according to an embodiment. As illustrated in FIG. 4, in response to a search query "jeans for women" provided in search dialog box 310, a list 415 may be provided within client application interface 120 including search results to the "jeans for women" query”.
At best, De Kock (US 20160063085) teaches in ¶62-69 & ¶98-99 “a scenario matrix wherein the system 1 further includes a scenario generator 20 arranged for estimating, on the basis of the user input and on the basis of the matrix, a category value for the predetermined data type(s) not included in the user input.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.